Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant’s elections, without traverse, of Species 2 (Fig. 1), claims 1-11 in the reply filed on September 07th, 2020 are acknowledged. Non-election of Species, claims 12-13, have been withdrawn. Claims 1-13 are pending.
Action on merits of claims 1-11 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 01st, 2021 have been considered by the examiner.  

Drawings
The drawings filed on 02/01/2021 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3, 5, 8-10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2014/0124766, hereinafter as Song ‘766) in view of Radu (US 2007/0228364, hereinafter as Radu ‘364) as an evidence.
Regarding Claim 1, Song ‘766 teaches an organic light emitting display device, comprising:
an anode (Fig. 9, (102); [0038]); 
a first hole transport layer (114; [0042]) over the anode; 
a first light emitting layer (Fig. 9, (116); [0042]) over the first hole transport layer; 
a first electron transport layer (118; [0042]) over the first light 10emitting layer; 
a first charge generation layer (130; [0038]) over the first electron transport layer, the first charge generation layer defining a PN-junction therein; 
a second hole transport layer (124a; [0043]) over the first charge 15generation layer;
a second light emitting layer (126a; [0043]) over the second hole transport layer;
a third light emitting layer (126b; [0043]) over the second light emitting layer; 
20a second electron transport layer (128; [0043]) over the third light emitting layer; and 
a cathode (104; [0038]) over the second electron transport layer, wherein the second light emitting layer includes a hole-type host (host_h) and a first electron-type host (host_e) (see para. [0051]), and the DB1/ 104261500.145third light emitting layer (126b) includes the first electron-type host (host_e) and a second electron-type host (host_e2) (see para. [0079] and [0085]), and wherein an electron mobility of the first electron- type host is different than an electron mobility of the second 5electron-type host.  
Thus, Song ‘766 is shown to teach all the features of the claim with the exception of explicitly the limitation: “an electron mobility of the first electron- type host is lower than an electron mobility of the second 5electron-type host”.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the electron mobility of the first electron-type host is lower than the electron mobility of the second electron- type host, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have the electron mobility of the first electron-type host is lower than the electron mobility of the second electron- type host when this improves the luminescent efficiency and/or color stability of the OLED device.
Examiner notes that since the electron mobility is the material properties, thus the choice of materials for each of the component layers is preferably determined by balancing the goals of providing a device with high device efficiency with device operational lifetime considerations, fabrication time and complexity factors and other considerations appreciated by persons skilled in the art.  It will be appreciated that determining materials for each of the component layers would be routine to those of ordinary skill of in the art as suggested by of Radu ‘364 (see para. [0069]) as an evidence.

    PNG
    media_image1.png
    653
    553
    media_image1.png
    Greyscale

                       Fig. 9 (Song ‘766)

Regarding Claim 2, Song ‘766 teaches the electron mobility of the first/second electron-type host (host_e1 and e2) materials is 1.0 x 10-6 Vs/cm2 to 5.0 x 10-3 Vs/cm2 (see para. [0020] and [0074]) which overlaps claim range of the electron mobility of the first electron-type host is equal to or lower than 1x 10-5 cm2/Vs, and the electron mobility of the second electron-type host is within a range from 1x 10-5 cm2/Vs to 1 x10-4 cm2/Vs.  

Regarding Claim 3, Song ‘766 teaches the difference in LUMO (lowest unoccupied molecular orbital) levels between the first electron-type host and the second electron-type host is small (+/- 0.5 eV or less) (see para. [0018]).

Regarding Claim 5, Song ‘766 teaches the difference in LUMO (lowest unoccupied molecular orbital) levels between the first electron-type host and the second electron-type host is equal to or less than 0.5 eV (see para. [0018]). Thus, it would obvious appear that the limitation: “a LUMO (lowest unoccupied molecular orbital) level of the second electron-type host is lower than a LUMO level of the first electron-type host” is met.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a LUMO (lowest unoccupied molecular orbital) level of the second electron-type host is lower than a LUMO level of the first electron-type host, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding Claim 8, Song ‘766 teaches the first light emitting layer (116) includes a blue 20light emitting layer (see para. [0049]). 

Regarding Claim 9, Song ‘766 teaches the second light emitting layer (126a) includes a yellow-green light emitting layer (see para. [0051]-[0052]).

Regarding Claim 10, Song ‘766 teaches the third light emitting layer (126b) includes a yellow-green light emitting layer (see para. [0062]).

Regarding Claim 11, Song ‘766 teaches the second light emitting layer and the third light emitting layer include a same yellow dopant (see para. [0062]).   

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song ‘766 as applied to claim 1 above, and further in view of Radu (US 2007/0228364, hereinafter as Radu ‘364).
Regarding Claim 4, Song ‘766 teaches a first electron-type host (host_e1) and a second electron-type host (host_e2) in the light emitting layer (126b) (see Fig. 9).
Thus, Song ‘766 fails to teach “an occupied volume ratio of the first electron-type host adjacent to the anode is equal to or larger than an occupied volume ratio of the second electron-type host adjacent to the cathode”.
However, Radu ‘364 teaches the first electron-type host is equal to or larger than to the second host (see para. [0073]) in the light emitting layer (Fig. 1, (130); [0063] and [0073]). Since the ratio of the first to second host materials is 1:1 and 10:1 (see para. [0073]), it would obviously appear that an occupied volume ratio of the first electron-type host in the light emitting layer (130) is equal to or larger than an occupied volume ratio of the second electron-type host.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Song ‘766 in view of Radu ‘364 by having the first electron-type host is equal to or larger than to the second host for providing high efficiency and operational lifetime of OLED device (see para. [0069]).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an occupied volume ratio of the first electron-type host adjacent to the anode is equal to or larger than an occupied volume ratio of the second electron-type host adjacent to the cathode, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. A person of ordinary skills in the art is motivated to have an occupied volume ratio of the first electron-type host adjacent to the anode is equal to or larger than an occupied volume ratio of the second electron-type host adjacent to the cathode when this improves the luminescent efficiency and/or color stability of the OLED device.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Song ‘766 as applied to claim 1 above, and further in view of Ma (US 2013/0069044, hereinafter as Ma ‘044).
Regarding Claim 6, Song ‘766 teaches the difference in LUMO (lowest unoccupied molecular orbital) levels between the first electron-type host and the second electron-type host is equal to or less than 0.5 eV (see para. [0018]).
Thus, Song ‘766 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a LUMO (lowest unoccupied molecular orbital) level of the first electron-type host is within a range of -2.3 eV to -2.5 eV and a LUMO level of the second electron- 10type host is within a range of -2.6 eV to -2.8eV”.  
However, Ma ‘044 teaches a LUMO (lowest unoccupied molecular orbital) level of the first/second electron-type host is within a range of -3.1 eV to -2.6 eV (see Table 4, para. [0051]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Song ‘766 by having a LUMO (lowest unoccupied molecular orbital) level of the first/second electron-type host is within a range of -3.1 eV to -2.6 eV in order to improve the performance/luminescent efficiency of the display device (see para. [0060]). Thus, by select the host materials from Ma’ 044 combining with the difference in LUMO (lowest unoccupied molecular orbital) levels between the first electron-type host and the second electron-type host is equal to or less than 0.5 eV (Song ‘766; see para. [0018]), the limitations: “a LUMO (lowest unoccupied molecular orbital) level of the first electron-type host is within a range of -2.3 eV to -2.5 eV and a LUMO level of the second electron- 10type host is within a range of -2.6 eV to -2.8eV” is met.
Furthermore,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a LUMO (lowest unoccupied molecular orbital) level of the first electron-type host is within a range of -2.3 eV to -2.5 eV and a LUMO level of the second electron- 10type host is within a range of -2.6 eV to -2.8eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Regarding Claim 6, Song ‘766 teaches the difference in HOMO (highest unoccupied molecular orbital) levels between the first electron-type host and the second electron-type host is greater to or less than 0.5 eV (see para. [0018] and [0061]).
Thus, Song ‘766 is shown to teach all the features of the claim with the exception of explicitly the limitation: “a HOMO (highest unoccupied molecular orbital) level of the first and second electron-type host is within a range of -5.4 eV to -5.8 eV”.  
However, Ma ‘044 teaches a HOMO (highest unoccupied molecular orbital) level of the first/second electron-type host is within a range of -6.06 eV to -5.96 eV (see Table 4, para. [0051]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Song ‘766 by having a HOMO (highest unoccupied molecular orbital) level of the first/second electron-type host is within a range of -6.06 eV to -5.96 eV in order to improve the performance/luminescent efficiency of the display device (see para. [0060]). Thus, by select the host materials from Ma’ 044 combining with the difference in HOMO (highest unoccupied molecular orbital) levels between the first electron-type host and the second electron-type host is greater to or less than 0.5 eV (Song ‘766; see para. [0018]), the limitations: “a HOMO (highest unoccupied molecular orbital) level of the first/second electron-type host is within a range of -5.4 eV to -5.8 eV” is met.
Furthermore,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the HOMO (highest unoccupied molecular orbital) level of the first/second electron-type host is within a range of -5.4 eV to -5.8 eV, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.The following patents are cited to further show the state of the art with respect to semiconductor devices:
Ushikubo et al. (US 2013/0134406 A1)		
Wellmann et al. (US 2012/0187859 A1)			
Spindler et al. (US 2010/0253209 A1)
Wellmann et al. (US 2009/0009072 A1)		
Lee et al. (US 2008/0074047 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829
5